Plaintiff sues to recover for injuries received from a fall on a stairway leading from the waiting room, in the Union Station at Kansas City, down to a platform from which passengers enter trains.
Plaintiff was at the time a passenger and was on her way to a train. Her action is based on the alleged negligence of defendants in permitting the stairway at the time toStatement.  be in an unsafe and dangerous condition. The petition charges the negligence in the following language:
"By reason of the negligence and carelessness of said defendants, their agents and servants, in maintaining said steps and stairway . . . in a slippery, dangerous and defective condition, plaintiff slipped on said steps and stairway and fell against the banister and steps of said stairway, thereby injuring said plaintiff as more particularly set out herein; that said defendants by the exercise of ordinary care knew or could have known of the dangerous and slippery condition of said steps."
One of the defendants answered with a general denial and a plea of contributory negligence; the other, with a general denial only.
From express and implied admissions, the following facts appeared on the trial: The Union Station at Kansas City is so constructed that there are no entrances from the street on the track level. The only way for passengers to get to the trains is to come into *Page 15 
the station from the street, pass through a large lobby, thence into the main waiting room and from thence down one of a number of stairways leading to the platforms on the train level. From the street entrance into the station to the place where plaintiff fell is from 300 to 400 feet. The stairways are not in continuous use; each serves as a means of ingress and egress only for passengers going to and coming from certain trains; hence, as to any one of them, there may be long intervals of non-use. They are so enclosed as not to be exposed to the weather; and the train platforms are also under roof. The stairway on which plaintiff fell was constructed of concrete and iron. There were two landings; the flight from the second one to the bottom was fourteen steps. The width of the stairway was not shown, nor were the dimensions of the steps. It appears, however, that there was a banister on each side and the steps were equipped with a safety tread. The tread was a corrugated steel and lead plate which covered the entire surface of the step. The ridges, which extended lengthwise the plate paralleling the steps, consisted of steel channels filled with lead, the lead coming up to or a little above the sides of the channels. The lead, it was said, had an adhesive quality which is not affected by the lead becoming wet.
According to plaintiff's testimony: She went to the Union Station in the afternoon of December 31, 1916, to take a Burlington train for Palmyra, Missouri, due to leave at 6:20 p.m. She procured a ticket, went to the waiting room, sat down and waited for the gate to be opened. There was a crowd at the gate through which she would have to pass to go to her train. After about five minutes the gate was opened and the crowd began to go through. When she got to the gate an usher took her suit case and told her to follow him. She was carrying a baby, an umbrella and a handbag. As she was starting down the last flight of steps her right foot slipped. Just as she put her weight on her right foot, *Page 16 
in taking a step, it slipped sideways to the left along and parallel with the step. In trying to regain her equilibrium, she caught her left foot pulling the heel off of the shoe and fell, on her back and side, about four steps. The fall caused her painful injuries. The step on which her foot slipped was wet, practically all of the steps were wet. In her language: "They were wet, and you could see the tracks of people, mud tracks I think, you could see the tracks plain, and they were wet." It was a drizzly, rainy day — had been raining all day.
Her own testimony was all the evidence offered by plaintiff with reference to the condition of the steps. For defendants the station master and his assistant both testified that the steps were neither wet nor muddy.
At the close of the plaintiff's case in chief and again when all the evidence was in, each of the defendants asked a peremptory instruction directing a verdict in its behalf. These were refused. At the instance of the plaintiff the jury were instructed that if they found that the steps on which plaintiff slipped was wet and slippery and thereby rendered unsafe for persons walking thereon; that such condition caused plaintiff to fall and sustain injury; and that defendants knew of said condition, or by the exercise of a high degree of care could have known of the same, in time to have removed it and made the step safe before plaintiff fell, they should return a verdict for her. They were further instructed, in fact, that plaintiff was a passenger and that the defendants owed passengers the highest practicable degree of care of a very prudent person engaged in like business to prevent injury to such passengers while upon the premises and under the care of defendants.
The jury found for plaintiff, assessing her damages at $400, and judgment was rendered accordingly. Defendants appealed to the Kansas City Court of Appeals. The decision of that court on the appeal was deemed by one of the judges to be in conflict with decisions of this court and the cause was transferred herein conformity with the constitutional mandate. *Page 17 
That the trial court should have directed a verdict in their favor is the principal contention of appellants.
I. The judges of the Court of Appeals disagreed as to whether what purported to be the bill of exceptions in appellants' abstract of the record, filed in that court, was properly authenticated. The majority opinion held thatTransfer from      it was not, and on the record proper affirmedCourt of Appeals:  the judgment of the trial court. After theJurisdiction of    cause was transferred, appellants in due timeSupreme Court.     filed in this court an abstract of the record which wholly eliminates the question that vexed the members of the Court of Appeals. Our ruling on the questions presented by the record now before us can have no bearing upon the conflict of decision, thought to have arisen, which was the basis of the order transferring the case. Our jurisdiction, however, is not dependent upon the existence of a conflict of decision. The certification by the Court of Appeals, on the ground, within the time and in the manner specified by the Constitution, confers upon us the jurisdiction to hear and determine the cause, just as if it had come to us by appeal from the nisi prius court. And appellants were within their rights in filing an abstract of the record here, just as though the case had reached our docket "by ordinary appellate process." [Epstein v. Railroad, 250 Mo. 1, 16; Bussiere's Admr. v. Sayman,257 Mo. 303, 307; Hayes v. Sheffield Ice Co., 282 Mo. 446.]
II. Neither appellant suggests that, if it be held that there was negligence as charged in the petition, it is any less culpable than its codefendant. They make a common defense. We shall accordingly consider the question of their liability as though each owed the plaintiff the same duty with respect to the maintenance of the stairway on which she fell.
To determine whether defendants were negligent as charged, it is necessary to consider: first, what the duty *Page 18 
was that they owed the plaintiff with reference to the stairway in question; and second, whether they failed to perform that duty.
(1) At the time she received the injury of which she complains, plaintiff was a passenger and as such under the care and protection of the defendants. The trial court held, and so instructed the jury, that the defendants owedNegligence:        her the highest practicable degree of care ofPassenger          a very prudent person engaged in like businessCarrier:           to prevent injury to her while upon theirStation Premises:  premises. We think the court was in error. TheDegree of Care.    degree of care bound to be exercised by carriers, as well as by all other persons, is one commensurate with the dangers incident to the enterprise in which they are engaged. Accordingly, a high standard of care is required of the carrier as to passengers during the course of their transportation and when they are entering or leaving the vehicle of carriage. This is so because the safety and lives of the passengers rest entirely in the carrier's hands, the passengers having no control whatever over the dangerous instrumentalities employed in their transportation. But there is no reason why the carrier, generally speaking, should be held to a higher degree of care in maintaining its station buildings than that to which the owner of buildings used for ordinary business purposes is held. Station buildings in themselves neither require the employment of dangerous agencies nor possess unusual elements of danger. Persons using the stairway in question could not by any chance have come into contact with the dangerous instrumentalities made use of by defendants in their business as carriers; such persons were not subject to any greater danger than is commonly encountered in going down the steps of the ordinary public building. There can be no valid reason, therefore, for holding that the defendants owed plaintiff any higher duty than that of *Page 19 
exercising ordinary care to maintain the steps in a reasonably safe condition. [Joyce v. Railroad, 219 Mo. 344, 372; 4 Elliott on Railroads (2 Ed.) sec. 1590.]
(2) The petition alleges that the step on which plaintiff fell was unsafe because it was "slippery." She offered no evidence tending to show that the slipperiness arose from the material of which the step was constructed, or from the____: ____:      manner in which it was constructed, or from its____: Wet        having become worn or out of repair. All theSteps: Standard  evidence she introduced as to the condition ofTreads.          the step was her testimony that the step was wet, that she could see the tracks of people — mud tracks she thought but she could see them plainly, and they were wet. The question submitted to the jury, at her instance, with reference to the step, was whether it was "wet and slippery." It is not her contention that she stepped on a piece of mud and slipped, but that she slipped because the step was wet.
There was no direct evidence as to what caused the step to be wet or as to whether defendants, had any knowledge of such condition prior to plaintiff's fall. And no evidence at all as to how long the step had been wet. The stairway was enclosed and under roof, hence not exposed to the weather. However, it had been raining all day, and the inference is that the water on the step came from the wet foot wear and dripping rain-coats and umbrellas of persons who had gone down the stairway before the plaintiff. If the steps became wet in this manner, they must have done so many times before under like circumstances, and their condition at the time of plaintiff's fall, must, therefore, reasonably have been anticipated by defendants' agents. But even so, what is it that it was incumbent upon them to do? Respondent's counsel suggest that they should have used a mop or sand. Had plaintiff been the first to go down the steps after the gate was opened, she would no doubt have found them dry, but at least a part of the crowd immediately *Page 20 
preceded her. The only way defendants could have made the steps dry by the use of mops, for all of their passengers, would have been to have admitted but one at a time through the gate and then followed him all the way down, mopping the steps after him. The use of sand would have made the stairway unsightly and it is not at all certain that it would have been any more efficacious in preventing plaintiff from slipping than the safety tread. But whether it would or not is not decisive of the question under consideration. Defendants were not insurers against all hazard arising from the use of the steps; they were not bound to make them absolutely safe. By equipping them with a safety tread of standard construction, defendant did all, under the circumstances shown by the evidence, that the exercise of ordinary care required, in order to make the steps reasonably safe from the danger of slipping upon them. We hold as a matter of law that plaintiff failed to make a case entitling her to go to the jury.
The judgment of the trial court is reversed. Small, C.,
concurs; Brown, C., not sitting.